Citation Nr: 1516409	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  12-30 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for a disability manifested by left hand/wrist pain and numbness, to include as secondary to a service-connected cervical spine disability or left shoulder disability.

2.  Entitlement to a rating higher than 20 percent for a cervical spine disability.

3.  Entitlement to a rating higher than 20 percent for a left shoulder disability.

4.  Entitlement to a rating higher than 10 percent for a left knee disability.

5.  Entitlement to a rating higher than 10 percent for a left ankle disability.

6.  Entitlement to a total disability rating based on individual unemployability (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Nicole L. Northcutt, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to April 1989.

These matters are before the Board of Veterans' Appeals (Board) on appeal of a rating decision issued in September 2010 by the Seattle, Washington, Regional Office (RO) of the Department of Veterans Affairs (VA).

The September 2010 rating decision adjudicated the Veteran's service connection and increased rating claims, and the Board has assumed jurisdiction of the claim for a TDIU as part and parcel of the Veteran's increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The Veteran's service connection claim has been rephrased to more accurately represent the benefit sought.

In September 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.

REMAND

With regard to the Veteran's claims seeking increased ratings and a TDIU, during his September 2014 Board hearing, the Veteran testified that he recently applied for VA vocational rehabilitation benefits, due to his inability to perform the duties associated with his former employment as a shelf stocker.  He reported that he was determined to be ineligible for these benefits because his various service-connected and nonservice-connected disabilities rendered him unable to work in either active or sedentary employment settings.  Given this report of VA records reflecting the current severity of his service-connected disabilities and their impact on his employability, the Veteran's VA vocational rehabilitation documents must be obtained.  See Todd v. McDonald, 27 Vet. App. 79, 86 (2014).

Furthermore, as the Veteran has reported receiving exclusive VA treatment for his service-connected disabilities, the Veteran's recent, outstanding VA treatment records must be obtained.  

With regard to the Veteran's service connection claim for a disability manifested by left hand/wrist pain and numbness, the Veteran asserts that he developed his left hand/wrist impairment, currently diagnosed as left ulnar neuropathy and left upper extremity peripheral neuropathy (as detected in an October 2013 VA nerve conduction study), as a result of the same in-service paratrooping injury during which he also incurred his service-connected neck, left shoulder, left knee, and left ankle disabilities.  He further posits that his left hand/wrist disability may be related to or aggravated by his service-connected left shoulder or neck disabilities.  While the Veteran's active service treatment records do not document complaints of a left hand/wrist impairment, the Veteran is nevertheless competent to report experiencing such an injury.  Furthermore, his failure to seek any related treatment during his active service is consistent with his testimony that he was reticent to seek medical treatment in service, as frequently seeking medical treatment was not in keeping with the service culture of stoicism.  

Given this competent, credible evidence of an in-service left/wrist hand injury, the Veteran's assertions that his current left hand/wrist disability could be aggravated by his service-connected neck or left shoulder disability, and the evidence of a current diagnosis of a left hand/wrist disability, VA's duty to obtain a VA examination and related medical opinion exploring the etiology of his hand/wrist disability has been triggered.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Further, inasmuch as the Veteran is currently diagnosed with left ulnar neuropathy, a disability whose symptoms would affect his left hand/wrist, and inasmuch as the Veteran was treated for a left elbow injury on August 11, 1992 while noted to be "on duty" status with the Army Reserve National Guard (as noted in the corresponding treatment record), a medical opinion regarding the possible etiology between this in-service injury and his current disability must also be obtained.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain the Veteran's VA treatment records dated since May 2014.

2.  Determine the Veteran's duty status with the Army Reserve National Guard on August 11, 1992.

3.  Thereafter, schedule the Veteran for a VA examination performed by an appropriate medical professional to determine the etiology of the Veteran's impairments affecting his left hand and wrist.  Provide the Veteran's claims file, to include all electronic files, to the examiner for review.

The examiner is to review the claims file, elicit a history of the Veteran's left hand and wrist symptoms, and conduct a relevant clinical examination of the Veteran's left upper extremity, to include all pertinent diagnostic studies. 

Then, the examiner is to state whether it is at least as likely as not that the Veteran's current disability of left upper extremity peripheral neuropathy or left ulnar neuropathy, both diagnosed by a 2013 VA nerve conduction study, or any other currently-diagnosed disability affecting the Veteran's left hand and wrist is:  (a) due to his active service, to include injuries sustained to the left side of his body during a paratrooping accident; (b) due to his left elbow injury sustained on August 11, 1992; or (c) caused by or aggravated by his service-connected left shoulder or cervical spine disabilities.

The term "aggravation" means an increase in the claimed disability; that is, a worsening of the condition beyond the natural clinical course and character of the condition due to the service-connected disability as contrasted to a temporary worsening of symptoms.

A complete rationale must be included for all opinions expressed.  

4.  Schedule the Veteran for a VA orthopedic examination performed by an appropriate medical professional to determine the severity of the Veteran's cervical spine, left shoulder, left knee, and left ankle disabilities.  Provide the Veteran's claims file, to include all electronic files, to the examiner for review.

For each affected joint, record the ranges of motion, including after repetitive testing, and state whether there is any functional impact due to Deluca factors such as painful motion.

Then, state whether it is at least as likely as not (50 percent probability or greater) that the Veteran's service-connected disabilities, considering the Veteran's educational and vocational background but not his age, render him unemployable.  A complete rationale must be provided for the opinion.

5.  Then, readjudicate the claims seeking service connection for a disability manifested by left hand/wrist pain and numbness; increased ratings for cervical spine, left shoulder, left knee, and left ankle disabilities, and a TDIU.  If any benefit is not granted in full, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

